UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicateby check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share, outstanding as of February 4, 2014 was 76,379,196. 1 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q December 31, 2013 Part I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheetsas of December 31, 2013 and March 31, 2013 (Unaudited) 3 Condensed Consolidated Statements of Operationsfor the Three Months ended December 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine Months ended December 31, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months ended December 31, 2013 and 2012 (Unaudited) 6 Condensed Consolidated Statements of Comprehensive Income for the Nine Months ended December 31, 2013 and 2012 (Unaudited) 7 Condensed Consolidated Statement of Equity for the Nine Months ended December 31, 2013 (Unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2013 and 2012 (Unaudited) 9-10 Notes to Condensed Consolidated Financial Statements (Unaudited) 11-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6. Exhibits 38 Signature 39 Exhibit Index 40 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Refundable income taxes - Other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Deferred costs, net Data acquisition costs, net Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Deferred revenue Income taxes payable Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost ) ) Total Acxiom stockholders' equity Noncontrolling interest - ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended December 31 Revenues $ $ Operating costs and expenses: Cost of revenue Selling, general and administrative Gains, losses and other items, net ) Total operating costs and expenses Income from operations Other expense: Interest expense ) ) Other, net Total other expense ) ) Earnings before income taxes Income taxes Net earnings $ $ Less: Net loss attributable to noncontrolling interest - ) Net earnings attributable to Acxiom $ $ Earnings per share: Basic $ $ Diluted $ $ Earnings per share attributable to Acxiom stockholders: Basic $ $ Diluted $ $ See accompanying notes to condensed consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Nine Months ended December 31 Revenues $ $ Operating costs and expenses: Cost of revenue Selling, general and administrative Gains, losses and other items, net 66 Total operating costs and expenses Income from operations Other expense: Interest expense ) ) Other, net ) Total other expense ) ) Earnings before income taxes Income taxes Net earnings $ $ Less: Net loss attributable to noncontrolling interest ) ) Net earnings attributable to Acxiom $ $ Earnings per share: Basic $ $ Diluted $ $ Earnings per share attributable to Acxiom stockholders: Basic $ $ Diluted $ $ See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) For the Three Months ended December 31 Net earnings $ $ Other comprehensive income: Change in foreign currency translation adjustment Unrealized gain on interest rate swap Other comprehensive income Comprehensive income Less: comprehensive loss attributable to noncontrolling interests - ) Comprehensive income attributable to Acxiom stockholders $ $ See accompanying notes to condensed consolidated financial statements. 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Net earnings $ $ Other comprehensive income: Change in foreign currency translation adjustment Unrealized gain on interest rate swap 67 Other comprehensive income Comprehensive income Less: comprehensive loss attributable to noncontrolling interests ) ) Comprehensive income attributable to Acxiom stockholders $ $ See accompanying notes to condensed consolidated financial statements. 7 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY NINE MONTHS ENDED DECEMBER 31, 2013 (Unaudited) (Dollars in thousands) Accumulated Common Stock Additional other Treasury Stock Number paid-in Retained comprehensive Number Noncontrolling Total of shares Amount Capital earnings income of shares Amount Interest Equity Balances at March 31, 2013 $ 593,966 Employee stock awards, benefit plans and other issuances - - - Restricted stock units vested 48 ) - Warrant exercises - - ) - - 62,785 995 - - Non-cash share-based compensation - Acquisition of treasury stock - Acquisition of noncontrolling interest - - ) - Comprehensive income: Foreign currency translation - Unrealized gain on interest rate swap - Net earnings (loss) - Balances at December 31, 2013 $ 632,052 $- See accompanying notes to condensed consolidated financial statements 8 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash from operating activities: Depreciation and amortization Loss (gain) on disposal or impairment of assets ) 25 Loss on early extinguishment of debt - Deferred income taxes ) ) Non-cash share-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) Other assets Deferred costs ) ) Accounts payable and other liabilities ) ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Capitalized software development costs ) ) Capital expenditures ) ) Data acquisition costs ) ) Receipts from investments - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from debt - Payments of debt ) ) Fees for debt refinancing ) - Acquisition liability payment - ) Acquisition of noncontrolling interest ) - Acquisition of treasury stock ) ) Sale of common stock Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 9 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes Payments on capital leases and installment payment arrangements Other debt payments Prepayment of debt - Non-cash investing and financing activities: Acquisition of property and equipment under capital leases and installment payment arrangements - See accompanying notes to condensed consolidated financial statements. 10 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant,” “Acxiom” or “the Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC” or “the Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in notes 1 through 18 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the Registrant’s annual report on Form 10-K for the fiscal year ended March 31, 2013 (“2013 Annual Report”), as filed with the Commission on May 29, 2013.This report and the accompanying condensed consolidated financial statements should be read in connection with the 2013 Annual Report.The financial information contained in this report is not necessarily indicative of the results to be expected for any other period or for the full fiscal year ending March 31, 2014. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.Actual results could differ from those estimates.Certain of the accounting policies used in the preparation of these condensed consolidated financial statements are complex and require management to make judgments and/or significant estimates regarding amounts reported or disclosed in these financial statements.Additionally, the application of certain of these accounting policies is governed by complex accounting principles and their interpretation.A discussion of the Company’s significant accounting principles and their application is included in note 1 of the Notes to Consolidated Financial Statements and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of the Company’s 2013 Annual Report. Reclassifications - Certain amounts reported in previous periods have been reclassified to conform to the current presentation. 11 2.EARNINGS PER SHARE AND STOCKHOLDERS’ EQUITY: Earnings Per Share A reconciliation of the numerator and denominator of basic and diluted earnings per share is shown below (in thousands, except per share amounts): For the quarter ended December 31 For the nine months ended December 31 Basic earnings per share: Net earnings $ Net gain (loss) attributable to noncontrolling interest - ) ) ) Net earnings attributable to Acxiom $ Basic weighted-average shares outstanding Basic earnings per share: Net earnings $ Net loss attributable to noncontrolling interest - Net earnings attributable to Acxiom $ Diluted earnings per share: Basic weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock as computed under the treasury stock method Diluted weighted-average shares outstanding Diluted earnings per share: Net earnings $ Net loss attributable to noncontrolling interest - Net earnings attributable to Acxiom $ Some earnings per share amounts may not add due to rounding. As of December 31, 2013, the Company had options and warrants outstanding providing for the purchase of approximately 6.4 million shares of common stock together with restricted stock units relating to 2.2 million shares of stock.Options, warrants and restricted stock units that were outstanding during the periods presented, but were not included in the computation of diluted earnings per share because the effect was antidilutive are shown below (in thousands, except per share amounts): For the quarter ended December 31 For the nine months ended December 31 Number of shares outstanding under options, warrants and restricted stock units Range of exercise prices for options and warrants $32.85-$62.06 $17.76-$62.06 $21.46-$62.06 $13.10-$62.06 12 Stockholders’ Equity On August 29, 2011, the board of directors adopted a common stock repurchase program.That program was subsequently modified and expanded on December 5, 2011, on May 24, 2012, on February 5, 2013, and again on November 18, 2013.Under the modified common stock repurchase program, the Company may purchase up to $250.0 million worth of its common stock through the period ending November 18, 2014.During the nine months ended December 31, 2013, the Company repurchased 2.0 million shares of its common stock for $52.7 million.Through December 31, 2013, the Company had repurchased 12.3 million shares of its stock for $192.6 million, leaving remaining capacity of $57.4 million under the stock repurchase program. Accumulated Other Comprehensive Income The accumulated balances for each component of other comprehensive income are as follows (dollars in thousands): December 31, March 31, Foreign currency translation $ $ Unrealized loss on interest rate swap - ) $ $ Noncontrolling Interest During fiscal year 2011, the Company acquired a 70% interest in GoDigital (Acxiom Brazil), a data quality and precision marketing firm located in Brazil.Since Acxiom had voting control of the entity, its results were included in Acxiom’s consolidated results.The interest that was not Acxiom-owned was reflected as noncontrolling interest in the condensed consolidated statement of operations and the condensed consolidated balance sheets.During the quarter ended December 31, 2013, the Company acquired the balance of the outstanding equity interests it didn’t already own in Acxiom Brazil for $0.6 million.As a result, the subsidiary is now wholly-owned and the Company reduced its $0.4 million carrying value of the noncontrolling interest to zero and adjusted its equity investment in Acxiom Brazil by $1.0 million in additional paid-in capital in the condensed consolidated balance sheet. 3.SHARE-BASED COMPENSATION: Share-based Compensation Plans The Company has stock option and equity compensation plans for which a total of 26.4 million shares of the Company’s common stock have been reserved for issuance since inception of the plans.These plans provide that the exercise prices of qualified options will be at or above the fair market value of the common stock at the time of the grant.Board policy requires that nonqualified options also be priced at or above the fair market value of the common stock at the time of grant.On May 13, 2013 the Company’s compensation committee, acting on behalf of the full board of directors, approved an amendment to one of the Company’s equity compensation plans which would permit the issuance of an additional 4,000,000 shares under the plan.That amendment received shareholder approval at the August 6, 2013 annual shareholders’ meeting. On May 23, 2013, the board terminated one of the Company’s equity compensation plans under which 1.7 million shares remained available for future grant.This plan termination did not require shareholder approval.At December 31, 2013, there were a total of 5.9 million shares available for future grants under the plans. Stock Option Activity The Company granted 321,060 stock options in the nine months ended December 31, 2013.The per-share weighted-average fair value of the stock options granted during the nine months ended December 31, 2013 was $6.99.This valuation was determined using a customized binomial lattice approach with the following weighted-average assumptions: dividend yield of 0.0%; risk-free interest rate of 2.0%; expected option life of 4.3 years; expected volatility of 35% and a suboptimal exercise multiple of 1.3. 13 Option activity for the nine months ended December 31, 2013 was as follows: Number of shares Weighted-average exercise price per share Weighted-average remaining contractual term (in years) Aggregate intrinsic value (in thousands) Outstanding at March 31, 2013 $ Granted $ Exercised ) $ $ Forfeited or cancelled ) $ Outstanding at December 31, 2013 $ $ Exercisable at December 31, 2013 $ $ The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between Acxiom’s closing stock price on the last trading day of the quarter and the exercise price for each in-the-money option) that would have been realized by the option holders had option holders exercised their options on December 31, 2013.This amount changes based upon changes in the fair market value of Acxiom’s stock. Following is a summary of stock options outstanding and exercisable as of December 31, 2013: Options outstanding Options exercisable Range of exercise price per share Options outstanding Weighted- average remaining contractual life Weighted-average exercise price per share Options exercisable Weighted-average exercise price per share $
